Title: From Alexander Hamilton to Otho H. Williams, 14 January 1792
From: Hamilton, Alexander
To: Williams, Otho H.



Treasury DepartmentJanuary 14 1792.
Sir

I am informed that a Brig which frequents Your port, and was, or is now the Hope, of Baltimore, is owned by a Mr Gernon. It is my wish to be informed whether it appears, and how, that Mr Gernon is a Citizen of the United States, how long he appears, by the Register, to have owned the Hope, and whether she goes and comes between Your District and any one particular foreign port or island. There are some circumstances in the case of another vessel, said to belong to Mr Gernon, which have attracted observation, and which induce me to wish for a particular knowledge of all circumstances that relate to the Brig Hope.
I am, Sir,  Your Most Obed Servant.

Alex Hamilton
Otho H Williams Esqr.Baltimore.

